Case 2:20-cv-00012-JRG-RSP Document 35 Filed 11/10/20 Page 1 of 1 PageID #: 255




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

     TRAXXAS, L.P.,                                 §
                                                    §
                 Plaintiff,                         §
                                                    §
     v.                                             §         Case No. 2:20-cv-00012-JRG-RSP
                                                    §
     EGRANDBUY,INC.,                                §
                                                    §
                 Defendant.                         §

                                                 ORDER

           Before the Court is the Joint Motion for Extension of Time to Exchange Additional

    Disclosures filed by Plaintiff Traxxas, L.P. and Defendant eGranbuy, Inc. Dkt. No. 34. The
.
    parties’ Joint Motion seeks to extend the deadline to comply with Paragraph 3 of the Discovery

    Order from November 9, 2020 to through December 21, 2020. Aside from pushing this deadline

    past the December 3, 2020 deadline to join additional parties (Dkt. No. 31 at 3), this extension

    would not disrupt any other deadlines on the schedule. See Dkt. No. 31.

           After due consideration, the Court GRANTS the parties’ Joint Motion. It is therefore

    ORDERED that the deadline to comply with Paragraph 3 of the Discovery Order is extended

    from November 9, 2020 to through December 21, 2020. It is further ORDERED that the

    deadline to join additional parties is hereby extended to through December 23, 2020.
           SIGNED this 3rd day of January, 2012.
          SIGNED this 10th day of November, 2020.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE
